In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00047-CR
        ______________________________


   ROBERT DEWAYNE ROBERTSON, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 115th Judicial District Court
               Upshur County, Texas
               Trial Court No. 15,652




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

       Robert Dewayne Robertson appeals from his conviction on his open plea of guilty for

possession of precursors with intent to manufacture methamphetamine. The court assessed

punishment at twenty years’ imprisonment.

       Robertson’s attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail. Counsel has thus provided a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. This meets the

requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1981); High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief and a letter to Robertson June 23, 2011, informing

Robertson of his right to file a pro se response and of his right to review the record. No response

has been filed. Counsel has also filed a motion with this Court seeking to withdraw as counsel in

this appeal.

       We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk’s record and the reporter’s record, and find no genuinely arguable issue. See Halbert v.

Michigan, 545 U.S. 605, 623 (U.S. 2005).      We, therefore, agree with counsel’s assessment that

no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005).

       We do note, however, that the trial court’s judgment in this case states that the conviction



                                                2
was pursuant to a plea bargain agreement. This is also reflected in the certification of right to

appeal, which indicates that the conviction was based upon a plea agreement, but that the trial

court granted permission to appeal. Our review of the record shows this to be an open plea of

guilty, with no plea bargain. This Court has the authority to modify the judgment to make the

record speak the truth when the matter has been called to our attention by any source. French v.

State, 830 S.W.2d 607 (Tex. Crim. App. 1992). In Asberry v. State, 813 S.W.2d 526 (Tex.

App.—Dallas 1991, pet. ref’d), the court noted that the authority of the appellate court to modify

incorrect judgments is not dependent on request of any party; the appellate court may act sua

sponte. The Texas Rules of Appellate Procedure provide direct authority for this Court to modify

the judgment of the trial court. TEX. R. APP. P. 43.2. We modify the judgment to reflect that the

conviction was pursuant to an open plea of guilty rather than a plea bargain.




                                                3
         We affirm the judgment of the trial court.1




                                                                 Josh R. Morriss, III
                                                                 Chief Justice

Date Submitted:             September 2, 2011
Date Decided:               September 6, 2011

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either retain
an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX.
R. APP. P. 68.3. (amended by the Texas Court of Criminal Appeals Misc. Docket No. 11-104, effective Sept. 1, 2011).
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                            4